 Case 18-16907-amc                  Doc 55    Filed 12/11/18 Entered 12/11/18 12:40:18                                    Desc Main
                                              Document     Page 1 of 1                                               EZ   /f   i
                                                                                                                                    }
                                                                                                                                         mg

                 QR"        {0mm          %   €- may(     Comafﬂ                     )




                                    CITY) ‘j‘ifé‘vf       :‘m    UHCQOUZ/                                ”5W3        Wﬂ\@          VE,



                                                                                         *0 ‘3?an                                  Mi
 W5                Wamg               Eamwé              :1:   mbcdiq                                                     w?

 (Dan igf (m;                       £33m       ﬁzzmx CW MERE                                              x?) 922€C2gm

                                                      001% 0%; QSOQM                                     LDV‘ChQ {93:15
 am? WM 500                          @‘xeaéib

§®€a§§ Wm 0% cl; m‘wm,<iﬂtiﬁfj We,                                                                         ww
                     :5?    m         Comczg          {aﬁC/méhQ
WCO€fxg§
                                                 \
                                                C‘ﬁmv aw
                                                                 x
                                                                     ;




                                                                                   Cc’aﬁeiagb \ié                    ' 143%37 3x4:
                                                                                                                               ~




                       HLED
                                                                  2&1} 3L “£79 ‘2
                                                  é




                      "ﬁ             ;"                                                                         jf
                                                  g




                                                                                                           fig K”?
                                                                                                                               K
     %



      2              gig;   9   5
                                                                                               m.
                                                                                                    87
                                                                                         I?
      E                                                                       1‘

                                                                                                                                         K

                                                                %
      E




                                                                                   {,6        ’3                           L
                 W359.
      g
                                                                         2’
      3
      ,i         TEMOTHY MCGRATH,CLE8K            :
      2
           8‘?                            CLERK



                                    g?“
